Case 2:19-cr-00761-JFW Document9 Filed 12/18/19 Page 1of1 Page ID#:45

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

UNITED STATES OF AMERICA, CASE NUMBER:
PLAINTIFF CR 19-761 MWEF

 

ZOULIN CAI,
ORDER TO REASSIGN CRIMINAL CASE

DUE TO SELF-RECUSAL

 

DEFENDANT(S).

 

The undersigned Judge, to whom the above-entitled criminal case was assigned, is hereby of the opinion
that he or she should not preside over said case by reason of:

Judge Fitzgerald's brother, Patrick Fitzgerald, is the Chief of the National Security Division of the United States
Attorney's Office in this District.

IT IS HEREBY ORDERED that the Clerk randomly reassign the above-referenced case in accordance with
General Order 14-03.

 

December 18, 2019

 

 

Date nited Stat¢s Distric(Mapistratd Judge

Notice to Counsel from Clerk

The above-referenced criminal case has been randomly reassigned to Judge

 

On all documents subsequently filed in this case, please substitute the initials after the case

number in place of the initials of the prior judge so that the case number will read

 

This is very important because traditionally filed documents are routed to the assigned judge by means of

the initials.

cc: [{_] Previous Judge [_] Statistics Clerk

 

CR-102 (06/14) ORDER TO REASSIGN CRIMINAL CASE DUE TO SELF-RECUSAL
